         Case 3:19-cv-00481-MO         Document 24       Filed 10/10/19     Page 1 of 2




BILLY J. WILLIAMS, OSB # 901366
United States Attorney
STEPHEN J. ODELL, OSB # 903530
Assistant United States Attorney
steve.odell@usdoj.gov
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204
Telephone: (503) 727-1024
Telefax: (503) 727-1117
 Of Attorneys for Defendants


                              UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


 CASCADE FOREST CONSERVANCY, a
 non-profit corporation,
                                                                     Case No.: 3:19-cv-481-MO
                 Plaintiff,

                         v.                                    DEFENDANTS’ NOTICE OF
                                                             SUBSTITUTION OF COUNSEL
 U.S. DEPARTMENT OF AGRICULTURE-
 FOREST SERVICE, an agency of the U.S.
 Government; and BUREAU OF LAND
 MANAGEMENT, an agency of the U.S.
 Government,

                   Defendants.




       Defendants hereby give notice of the substitution of their litigation counsel in the above-

captioned action from their current counsel of record, Stephen J. Odell, to Assistant U.S.

Attorney Kevin C. Danielson, whose contact information is set forth below. Toward that end,




 Page 1 – DEFENDANTS’ NOTICE OF SUBSTITUTION OF COUNSEL
         Cascade Forest Conservancy v. Forest Serv., Case No. 19-cv-481-MO
         Case 3:19-cv-00481-MO          Document 24      Filed 10/10/19     Page 2 of 2




Defendants respectfully request that the Court and all parties from this date forward direct any

further filings, judicial notices, or other communications regarding this matter to Mr. Danielson.


Kevin C. Danielson
Assistant United States Attorney
kevin.c.danielson@usdoj.gov
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204
Telephone: (503) 727-1025
Telefax: (503) 727-1117


Respectfully submitted this 10th day of October 2019.


                                      s/ Stephen J. Odell
                                      Stephen J. Odell
                                      Assistant United States Attorney
                                       Of Attorneys for Defendants




 Page 2 – DEFENDANTS’ NOTICE OF SUBSTITUTION OF COUNSEL
         Cascade Forest Conservancy v. Forest Serv., Case No. 19-cv-481-MO
